Citation Nr: 1702812	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  06-37 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for chronic liver disease with cirrhosis and splenomegaly.

2.  Entitlement to service connection for foot problems. 



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran's sister-in-law, F.H.



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active duty from June 1972 to June 1974.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2014, June 2015, and May 2016, the Board remanded the claim of entitlement to a disability rating in excess of 40 percent for chronic liver disease with cirrhosis and splenomegaly for additional development and adjudicative action.

As noted in all of the prior remands, the Veteran initially requested a Board hearing on his December 2006 VA Form 9, but in April 2007, the Veteran subsequently requested a hearing via videoconference in lieu of an in-person hearing.  However, the Veteran did not respond to an April 2014 hearing clarification letter and his hearing request was therefore deemed withdrawn.  

Following the May 2016 remand, the Veteran's sister-in-law, F.H. notified the Board in June 2016 that the Veteran never received the 2014 hearing clarification letter, and in fact, did want to appear at a Board videoconference to present testimony in support of his appeal.  

Accordingly, the Veteran was subsequently scheduled for a videoconference hearing before the undersigned in October 2016.  Although the Veteran appeared for the hearing, as noted in the hearing transcript, the Veteran's wheelchair was unable to go through the door of the videoconferencing room.  As such, the Veteran designated F.H. to testify on his behalf, along with his accredited representative from the California Department of Veterans Affairs.  A copy of the transcript is of record.  The transcript reflects that the undersigned left the record open for 30 days following the hearing in order to allow the Veteran to submit a written statement to supplement F.H's testimony if he chose to do so.  F.H. subsequently submitted written correspondence in support of the Veteran's claim later that month.  

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Board's July 2014, June 2015, and May 2016 remands, it instructed the AOJ to re-adjudicate the Veteran's claim of entitlement to a disability rating in excess of 40 percent for chronic liver disease with cirrhosis and splenomegaly and to specifically consider whether the Veteran is entitled to separate ratings for his cirrhosis under Diagnostic Code 7312 and for his hepatitis C under Diagnostic Code 7354.  The AOJ did not specifically consider whether the Veteran is entitled to separate ratings for cirrhosis and hepatitis C.

In this regard, the Veteran's liver disease is currently evaluated as 40 percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7354, which pertains to hepatitis C.  However, as demonstrated by the recharacterization of the Veteran's service-connected disability from hepatitis B & C to moderate chronic liver disease with cirrhosis and splenomegaly in a June 2005 rating decision, such disability now includes cirrhosis of the liver, which is evaluated under Diagnostic Code 7312. 

According to 38 C.F.R. § 4.113, there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Additionally, 38 C.F.R. § 4.114 indicates that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation. 

In the instant case, the Veteran is not outright prohibited from receiving separate ratings under Diagnostic Code 7354 and 7312 under 38 C.F.R. § 4.114; however, consideration must be given to the principles articulated in 38 C.F.R. § 4.113 and whether separate ratings constitute pyramiding under 38 C.F.R. § 4.14.  In this regard, pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, but the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The May 2016 remand noted that the Agency of Original Jurisdiction (AOJ) failed to comply with the Board's remand directives set forth in the July 2014 and June 2015 remands which specifically requested that the AOJ readjudicate the Veteran's claim for a disability rating in excess of 40 percent for chronic liver disease with cirrhosis and splenomegaly, with specific consideration of whether the Veteran is entitled to separate ratings for his cirrhosis under Diagnostic Code 7312 and for his hepatitis C under Diagnostic Code 7354.  The Board noted in the May 2016 remand that although the AOJ readjudicated the claim, it did not specifically consider whether separate ratings were warranted for the cirrhosis and the hepatitis C.  

Unfortunately, this directive remains uncompleted because the Veteran requested a Board hearing shortly after the May 2016 remand was issued; and, following that hearing in October 2016, the case was sent directly back to the Board on appeal.  Although the AOJ correctly recognized that the claim was certified to the Board on appeal at the time of, and subsequent to, the October 2016 hearing, the fact remains that the additional development of the record requested in the May 2016 remand remains outstanding and another remand is therefore required.  

Moreover, the October 2016 hearing testimony indicated that the Veteran's liver condition has deteriorated since he was last examined in July 2015.  Hearing Transcript, p. 10.  A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007). 

In addition, F.H. noted in October 2016 correspondence submitted after the hearing, that the findings from the July 2015 examination, along with a September 2016 addendum opinion, do not accurately portray the severity of the Veteran's liver condition.  

At the hearing, F.H. testified that, "[The Veteran] cannot seem to keep food down in his stomach," and is very tired all the time.  It was indicated that the Veteran has lost a significant amount of weight since the last examination, and the hearing transcript reflects that the Veteran now uses a motorized wheel chair due to weakness.  Hearing Transcript, pp. 5-7.  

The Veteran's representative testified that she believed that a proper liver function test would show that separate ratings are warranted for the cirrhosis and the hepatitis C, and as such, she requested that VA afford the Veteran a proper liver function test.  Hearing Transcript, pp. 5 and 15.  

In light of the foregoing, the Board finds another VA examination is necessary to decide the claim.  Before such examination is scheduled, the AOJ should obtain and associate with the claims file all outstanding VA treatment records pertaining to the Veteran's liver condition(s).  

Entitlement to service connection for foot problems was denied in an April 2009 rating decision.  Upon further review of the file, the Board found that although the Veteran submitted a notice of disagreement (NOD) in July 2009, which included "feet," the statement of the case (SOC) provided to him in June 2011 only addressed the other two issues identified in the NOD (hypertension and hearing loss).  Because the filing of a notice of disagreement initiates appellate review, the claim must be remanded for the preparation of a (SOC) as to the issue of entitlement to service connection for foot problems in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2016).  The failure to issue a SOC is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED to the RO for the following action:

1.  Obtain and associate with the claims file all outstanding VA records dated from September 2014 onward.  

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the severity of his moderate chronic liver disease with cirrhosis and splenomegaly.  All appropriate tests should be conducted.  The claims folder and a copy of this remand must be made available to the examiner for review of the case.  The examiner is directed to the October 2016 hearing transcript, p. 5, wherein the Veteran's representative suggests that a liver function test would help to more properly evaluate the severity of the Veteran's liver condition.  

The examiner should thoroughly discuss all symptomatology related to the liver and related disease.  Specifically, the examiner should consider the presence of the following possible symptoms and the duration of these symptoms since January 2005 (date VA received the Veteran's claims):

a) Weakness
b) Weight loss
c) Persistent jaundice
d) Ascites
e) Hepatic encephalopathy
f) Hemorrhage from varices or portal gastropathy (erosive gastritis)
g) Portal hypertension and splenomegaly
h) Anorexia 
i) Abdominal pain
j) Malaise
k) Nausea
l) Vomiting
m) Arthralgia
n) Right upper guardant pain
o) Hepatomegaly
p) Incapacitating episodes (if found, discuss duration in number of weeks during 12 month periods)
q) Dietary restrictions and whether there is use of continuous medication 

For each identified symptom, the examiner should attribute the symptom to hepatitis C or cirrhosis, or an entirely separate disorder, if possible.  For each found symptom, to the extent possible, the examiner should discuss severity and frequency (if applicable); for example, how many episodes of ascites the Veteran has experienced.  The examiner should also consider the following relevant definitions contained in the regulations:

"Incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

"Substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112.  

A rationale for all opinions offered should be provided.

3.  Provide the Veteran with a Statement of the Case as to the issue of service connection for foot problems in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2016).  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim of entitlement to a rating in excess of 40 percent for the service-connected chronic liver disease with cirrhosis and splenomegaly based on the entirety of the evidence.  The AOJ should also specifically consider whether the Veteran is entitled to separate ratings for his cirrhosis under Diagnostic Code 7312 and his hepatitis C under Diagnostic Code 7354.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




